Citation Nr: 0939653	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to April 
1966.  The Veteran died in November 1998 and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record shows that a disability 
incurred in military service contributed substantially or 
materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability incurred in service caused or contributed 
substantially or materially to cause the Veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
appellant's claim for entitlement to service connection for 
the cause of the Veteran's death as the Board is taking 
action favorable to the appellant by granting service 
connection for the cause of the Veteran's death.  As such, 
this decision poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2009).  In order to establish service connection for the 
cause of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  38 C.F.R. § 3.312(b), 
(c).

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

At the time of the Veteran's death, service connection was 
not in effect for any disability.

The medical evidence of record shows that the Veteran had a 
long history of multiple respiratory disorders.  An August 
1997 private medical report stated that a private physician 
"believes this is a combination of [chronic obstructive 
pulmonary disease (COPD) and] asbestosis."

The Veteran died on November [redacted], 1998, at the age of 59.  The 
certificate of death reported the immediate cause of death as 
cardiopulmonary arrest.  The underlying causes of death were 
listed as pleural thickening and asbestos.  The appellant 
claims in-service asbestos exposure contributed to cause the 
Veteran's death.

A November 1998 county medical examiner's autopsy report 
stated that the Veteran "was on disability program after 
asbestos exposure and, has clinical [COPD]."  After a full 
autopsy examination, the pathological diagnoses were 
cardiopulmonary arrest; chronic acellular pleural fibrosis, 
presumably associated to asbestos exposure; cardiomegaly, 
global; acute bilateral hemorrhagic pneumonitis; mild fatty 
liver degeneration; moderately severe calcific atheromatosis 
of coronary arteries; and postmortem eye donation.  The 
county medical examiner opined that the Veteran "had a 
natural death.  This appears to have resulted from 
cardiopulmonary failure.  Widespread nodular acelluar 
fibrosis of parietal pleura, mainly on the left side was 
found.  This is presumed to be associated to remote exposure 
to asbestos."

A July 2006 note from a private physician at the family 
practice that provided the August 1997 private medical report 
stated that the Veteran "passed away due to complications 
from Asbestosis and other medical problems."

An April 2007 VA medical opinion stated that the Veteran's 
claims file had been reviewed.  The examiner stated that the 
Veteran "had extensive contact with asbestos while in 
service" and there were no indications of exposure to 
asbestos after separation from military service.  After a 
review of the medical records, including the November 1998 
autopsy report, the examiner stated that

Asbestos does not cause COPD or 
obstruction on [pulmonary function tests 
(PFTs)].

Asbestos also does not cause any of the 
cardiac abnormalities that were mentioned 
in the autopsy report.

Thus the only manifestation of asbestos 
exposure in the [V]eteran was pleural 
plaques.  Pleural plaques do not cause 
death.  In addition, the [V]eteran did 
not have any PFT changes that could be 
attributed to the pleural plaques.

In conclusion it is very unlikely that 
the asbestos exposure in the military 
caused or contributed to the [V]eteran's 
death.

A September 2007 letter from the private physician who wrote 
the August 1997 private medical report stated that the 
private physician had treated the Veteran from July 1997 
through March 1998.  The letter stated that the Veteran had

extensive asbestos exposure while being 
in the Navy for approximately 7 1/2 years.  
He had exposure to asbestos with 
pipefitting and sleeping in the area of 
sheets of asbestos while on various naval 
vessels.  He was an ex heavy smoker, and 
had underlying COPD.  Chest x-ray 
revealed pleural plaques on the left 
side.

The [Veteran] expired in November 1998 
following a cardiorespiratory arrest at 
home.

Autopsy at that time, showed extensive 
pleural calcifications and fibrosis along 
the lift side, with slight interstitial 
changes on microscopic exam[ination].

Upon review of his records, it was felt 
that asbestos exposure while he was in 
the Navy was a contributing factor to his 
death.  It was felt that the fibrosis was 
having an adverse effect on his 
breathing, which probably increased the 
stress on his cardiac system.

Initially, the Veteran's service treatment records and 
service personnel records do not state that the Veteran was 
exposed to asbestos.  However, the Veteran's service 
personnel records show that he served aboard the U.S.S. 
FORREST SHERMAN (DD-931) from May 1957 through May 1961, the 
U.S.S. DAHLGREN (DLG-12) from May 1961 through May 1962, the 
U.S.S. SARATOGA (CVA-60) from May 1965 through April 1966, 
and the U.S.S. FDR (CVA-42) in April 1966.  During this 
entire period, the Veteran's rate was listed as Fireman, 
Machinist's Mate/Fireman, or Machinist's Mate.  These ratings 
are consistent with exposure to asbestos if service was 
onboard ships containing asbestos.

In this regard, the appellant has submitted lay statements 
from 14 separate servicemen who served onboard the U.S.S. 
FORREST SHERMAN, some during the same time period as the 
Veteran.  All of these statements reported that there was 
extensive asbestos use throughout the ship.  In addition, one 
of the lay statements was from the President of the U.S.S. 
FORREST SHERMAN (DD-931) Foundation.  This statement 
indicated that the ship was being donated as a museum vessel 
to the Inner Harbor of Baltimore, and that as part of the 
donation process the Navy had made available a Hazardous 
Materials survey of the ship.  The President of the 
Foundation attached multiple pages from this survey which 
showed evidence of asbestos in numerous locations throughout 
the ship.  Accordingly, the evidence of record shows that 
there was asbestos aboard the U.S.S. FORREST SHERMAN during 
the time period in which the Veteran served onboard the 
vessel in a rating that was consistent with exposure to 
asbestos.  As such, the preponderance of the evidence of 
record shows that the Veteran was exposed to asbestos during 
military service.

Furthermore, the preponderance of the medical evidence of 
record shows that asbestosis contributed to cause the 
Veteran's death.  There are 5 separate medical records which 
discuss the cause of the Veteran's death; 4 of these records 
relate asbestos exposure to the cause of the Veteran's death 
in some manner.  The certificate of death stated that 
asbestosis was an underlying cause of death.  The November 
1998 county medical examiner's autopsy report stated that 
asbestos exposure contributed to cause the Veteran's death.  
The July 2006 note from a private physician stated that 
asbestosis caused complications which led to the Veteran's 
death.  The September 2007 letter from the private physician 
stated that asbestos exposure contributed to cause the 
Veteran's death.

The only medical evidence of record which states that the 
cause of the Veteran's death was not related to asbestos 
exposure in any way was the April 2007 VA medical opinion.  
While that report provided a well-explained medical basis for 
its findings, the opinion provided was the result of a review 
of the Veteran's medical records, not an examination of the 
Veteran himself.  In contrast, all 4 of the records which 
related the cause of the Veteran's death to asbestos exposure 
were provided by physicians who examined the Veteran prior to 
his death or conducted an autopsy after his death.  As such, 
the April 2007 VA medical opinion holds less probative weight 
than the 4 other medical records which relate the cause of 
the Veteran's death to asbestos exposure in some manner.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that a disability incurred in military service 
contributed substantially or materially to cause the 
Veteran's death.  As such, service connection for the cause 
of the Veteran's death is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


